Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) filed on 8/16/2021 is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 27-46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,948,705 , claims 1-26 of U.S Patent No. 9,699,244, and claim 1-20 of U.S. Patent No. 11,108,852. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application and patents claim maintaining statistics of file system requests and reassigning the file system requests.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 27 and 37, lines 7-8, it is not clear what is meant by “the statistics tracked are independent of the first computing device” since the statistics tracked are of the file system request served by the second computing.
In claims 27 and 37, line 10, “the set of IP addresses” lack proper antecedent basis since it was not mentioned previously.  Similar problem exists in claims 31 and 41.
 Appropriate correction is required.


	

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 27-35 and 37-45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Glover et al. (U.S. Publication no. 2013/0103787 A1), hereafter referred to as Glover’787.
Referring to claim 27, Glover’787, as claimed, a system comprising: a first computing device (cluster 130 containing nodes 132 134A-B, see Fig. 1; also note: client devices 110A-C, see Fig. 1) configured to serve a file system request (send file system request, see paras. [0027] and [0041]) to any of a first plurality of IP addresses (addresses, see paras. [0027], [0032], and [0041]); a second computing device (cluster 130 containing nodes 132 134A-B, see Fig. 1; also note: client devices 110A-C, see Fig. 1) configured to serve a file system request (send file system request, see paras. [0027] and [0041]) to any of a second plurality of IP addresses (each cluster node in cluster 330 is associated with an address, see paras. [0027] and [0067]), wherein a front end of the second computing device is configured to track statistics (statistics, see paras. [0038] and [0039]) regarding file systems requests that the second computing device serves, and wherein the statistics tracked are independent of the first computing device; a third computing device (cluster 130 containing nodes 132 134A-B, see Fig. 1; also note: client devices 110A-C, see Fig. 1) configured to serve a file system request (send file system request, see paras. [0027] and [0041]) to any of a third plurality of IP addresses of the set of IP addresses (each cluster node in cluster 330 is associated with an address, see paras. [0027] and [0067]); and a device coordinator configured to, after a network event: reassign the second computing device to serve file system requests destined for a first portion of the first plurality of IP addresses (load balancing and performance tuning reassigns to nodes, see paras. [0049]-[0056]; also note: route based on criteria and performance, see paras. [0038] and [0039]), wherein the reassignment is according to respective loads on the first plurality of IP addresses, and reassign the third computing device to serve file system requests destined for a second portion of the first plurality of IP addresses (load balancing and performance tuning reassigns to nodes, see paras. [0049]-[0056]; also note: reassigning bundles, see paras. [0076]-[0078]).
As to claim 28, Glover’787 also discloses the network event is a failure of the first computing device (cluster node fails, see paras. [0072] and [0073]).
As to claim 29, Glover’787 also discloses the network event is a lapse of a determined time interval (not receiving scheduled message or signal for a period of time, see paras [0072]-[0074]).
As to claim 30, Glover’787 also discloses the network event is detection of a load imbalance among the first computing device and the second computing device (load balancing and performance tuning, see paras. [0049]-[0054]).
As to claim 31, Glover’787 also discloses the statistics comprise, for each IP address of the set of IP addresses, a count of how many of the file system requests are sent to the IP address (the number of bundles or file system request of each of the cluster nodes are tracked, see paras. [0053], [0055], and [0056]).
As to claim 32, Glover’787 also discloses the statistics comprise a count of a number of bits sent to or from an IP address (performance stats such as I/O throughput, network usage, etc., see paras. [0055] and [0056]). 
As to claim 33, Glover’787 also discloses the statistics comprise an indication of an amount of time required to serve those of the file system requests that are sent to the IP address (cache cost in terms of time, see para. [0040]; also note: period of time, see para. [0034]).
As to claim 34, Glover’787 also discloses the reassignment is based on a goal of uniform distribution of file system requests (load balancing, see para. [0051]).
As to claim 35, Glover’787 also discloses the device coordinator comprises one or more network adaptors (devices communicate over network 120, see para. [0020] and Fig. 1).
Note claim 37 recites similar limitations of claim 27.  Therefore it is rejected based on the same reason accordingly.
Note claim 38 recites similar limitations of claim 28.  Therefore it is rejected based on the same reason accordingly.
Note claim 39 recites similar limitations of claim 29.  Therefore it is rejected based on the same reason accordingly.
Note claim 40 recites similar limitations of claim 30.  Therefore it is rejected based on the same reason accordingly.
Note claim 41 recites similar limitations of claim 31.  Therefore it is rejected based on the same reason accordingly.
Note claim 42 recites similar limitations of claim 32.  Therefore it is rejected based on the same reason accordingly.
Note claim 43 recites similar limitations of claim 33.  Therefore it is rejected based on the same reason accordingly.
Note claim 44 recites similar limitations of claim 34.  Therefore it is rejected based on the same reason accordingly.
Note claim 45 recites similar limitations of claim 35.  Therefore it is rejected based on the same reason accordingly.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 36 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Glover’787 in view of Yahalom et al. (U.S. Publication No. 2009/0172666 A1), hereafter referred to as Yahalom’666.
As to claim 36, Glover’787 discloses all the claimed limitations except the first computing device is a virtual machine.
Yahalom’666 discloses using virtual machines (virtual machines, see para. [0010]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Glover’787’s invention to comprise virtual machines, as taught by Yahalom’666, in order to optimally utilize resources without affecting the applications thus reducing costs (see para. [0005]). 
Note claim 46 recites the corresponding limitations of claim 36.  Therefore it is rejected based on the same reason accordingly.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Moen et al. (U.S. Publication No. 2013/0301413 A1) discloses virtual internet protocol migration and load balancing.
Shinkai (U.S. Patent No. 8,578,053 B2) discloses a NAS load balancing system.
Kitamura (U.S. Patent No. 7,209,967 B2) discloses a dynamic load balancing of a storage system.
Abir (U.S. Publication No. 2003/0126252 A1) discloses a method and apparatus for dynamic client-side load balancing system.
Ko (U.S. Patent no. 8,719,445 B2) discloses system and method for load balancing multiple file transfer protocol servers to service FTP connections for a cloud-based service.



The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the examiner in prosecuting the application.  When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  See 37 C.F.R. 1.111(c).  
In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made.  The applicant or patent owner must also show how the amendments avoid such references or objections.
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITUS WONG whose telephone number is (571)270-1627. The examiner can normally be reached Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TITUS WONG/Primary Examiner, Art Unit 2181